DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the conductor is multiple metallization layers, claim 13” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As shown in the drawings, i.e. element 140 does not formed as a multiple metallization-layers.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract and Tittle
The abstract of the disclosure is objected to because:
the Abstract does not contain ”a method of forming a semiconductor device”.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A SEMICONDUCTOR DEVICE AND METHOD THE SAME.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
Claim 1, line 8, please, change “mold compound” to - - a mold compound - -.
Regarding claim 22, line 8, “the mold compound” is lack of antecedence basis.  Please, revise.
Regarding claim 22, line 9, “the shock-absorbing material” is lack of antecedence basis.  Please, revise.
Claim 22, line 9, please, please, change “mold compound” to - - a or the mold compound - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 14-16, 23-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar (U.S. Patent 7,015,587) in view of Male et al. (U.S. Patent 9,865,537).
As best understood to claim 1, Poddar discloses a semiconductor package (201), comprising:
a metallic pad and leads (203);
a semiconductor die (200) including a semiconductor substrate (the body of the die 200) attached to the metallic pad (228), and a conductor (207) above the semiconductor substrate (200), and electrically coupled between one of the leads (203) and at least one terminal (219) of the semiconductor die;
a shock-absorbing material (209) over the conductor (207); and
a mold compound (225) covering the semiconductor die (200), the conductor (207), and the shock-absorbing material (209), and partially covering the metallic pad and leads (203), with the metallic pad and the leads exposed on an outer surface of the semiconductor package (201),
wherein either a glass transition temperature (Tg) of the shock-absorbing material (209 made from epoxy) or a melting point of the shock-absorbing material is lower than a melting point of the conductor (207 made from metal).
	Poddar does not specifically the conductor including a sacrificial fuse element.
	Male teaches an IC failsafe fuse package (503) as shown in figures 5A-5B comprising a conductor including a sacrificial fuse element (529).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Male employed in the package of Poddar in order to protect an electrical system from overcurrent conditions.
As to claim 2, Poddar as modified by Male discloses the shock-absorbing material (209) is in direct contact with the semiconductor die (200) adjacent to the sacrificial fuse element (207).
As to claim 3, Poddar as modified by Male discloses the shock-absorbing material includes one or more of a group consisting of: silicone; polyimide; bismaleimide; and polyetherimide (epoxy material).
As to claim 9, Poddar as modified by Male discloses the glass transition temperature of the shock-absorbing material (209) is lower than a glass transition temperature of the mold compound (225).
As to claim 10, Poddar as modified by Male discloses the mold compound includes one or more of a group consisting of: an epoxy novolac resin; multi-aromatic resin; and multi-functional resins.
As to claim 11, Poddar as modified by Male teaches the sacrificial fuse element (529) is configured to form an open circuit in an overcurrent condition.
As to claim 12, Poddar as modified by Male teaches the conductor is a metal conductor, wherein the sacrificial fuse element (529) is a portion of the metal conductor with a narrowed cross section.
As to claim 14, Poddar as modified discloses the conductor (207) is directly coupled to the at least one terminal (209) of the semiconductor die (200).
As to claim 15, Poddar as modified by Male further comprising a wire bond between the one of the leads and the conductor. 
As to claim 16, Poddar as modified by Male teaches in figures 1 and 4 that the leads include first and second terminals (not label but the terminal formed for the wire bond 114 connected from the chip 116 to the leads 112), with a load current path through the semiconductor package (403) being between the first terminal and the second terminal, the load current path including, in series, the conductor and the semiconductor die.
As to claim 23, Poddar discloses a method of forming a semiconductor package (201) comprising:
attaching a semiconductor die (200) including a semiconductor substrate to a metallic pad (203) of a lead frame (figure 4),
wherein the semiconductor die (200) includes a conductor (207) formed above the semiconductor substrate; and electrically coupling the conductor (207) to one or more leads (203) of the lead frame;
securing a shock-absorbing material (209) over a profile of the conductor (207); and
covering the semiconductor die, the conductor, and the shock-absorbing material, and partially covering the metallic pad and lead with a mold compound (225), with the metallic pad and the leads (203) remaining exposed on an outer surface of the semiconductor package,
wherein either a glass transition temperature of the shock-absorbing material (209 made from epoxy material) or a melting point of the shock-absorbing material is lower than a melting point of the conductor (207 made from metal).
Poddar does not specifically the conductor including a sacrificial fuse element.
	Male teaches an IC failsafe fuse package (503) as shown in figures 5A-5B comprising a conductor including a sacrificial fuse element (529).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Male employed in the package of Poddar in order to protect an electrical system from overcurrent conditions.
As to claim 24, Poddar as modified by Male discloses securing the shock-absorbing material (209) over the profile of the sacrificial fuse element includes securing the shock-absorbing material in direct contact with the semiconductor die (200) adjacent to the sacrificial fuse element.
As to claim 25, Poddar as modified by Male discloses the shock-absorbing material includes silicone (epoxy material).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Male (‘537) in view of Chiu et al. (U.S. 2016/0081234) hereafter Chiu.
As best understood to claim 22, Male discloses a semiconductor package (100 or 503) as shown in figures 1-5, comprising:
a metallic pad and leads (112);
a semiconductor die (116) including a semiconductor substrate (the body of the die 116) attached to the metallic pad (118), and a conductor (120 or 529) including a sacrificial fuse element formed above the semiconductor substrate, and being electrically coupled between one of the leads (112) and at least one terminal (not label or 520 in figure 5) of the semiconductor die; and
mold compound (510) covering the semiconductor die, the conductor, and partially covering the metallic pad and leads (112), with the metallic pad and the leads exposed on an outer surface of the semiconductor package.
Male does not specifically disclose a ceramic plate over a profile of the conductor and separated from the sacrificial fuse element by a gap containing the mold compound.
Chiu teaches a package structure (2) as shown in figure 2 comprising a ceramic plate (22, the shielding member 22 is made from shielding material, the shielding material is well known material as a ceramic or ceramic alloys) over a profile of the conductor (210) and separated from the conductor by a gap containing the mold compound (23).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chiu employed in the package of Male in order to provide excellent EMI shielding structure.

Claim(s) 4-6, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Male as applied to claims above, and further in view of Chiu (‘234).
	Regarding claims 4-6 and 26-27, Poddar as modified by Male discloses all of the limitations of claimed invention except for the shock-absorbing material is a plate made by a metal, separated and cover from the sacrificial fuse element by a gap containing the mold compound.
Chiu teaches a package structure (2) as shown in figure 2 comprising a shielding member or plate (22, the shielding member 22 is made from shielding material, the shielding material is well known material as a aluminum or alumina) act as a shock-absorbing material over a profile of the conductor (210) and separated from the conductor by a gap containing the mold compound (23).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chiu employed in the package of Poddar in view of Male in order to provide excellent EMI shielding structure.

Claim(s) 7-8, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Male as applied to claims above, and further in view of Otsubo (U.S. 2019/0393166) hereafter Otsubo.
	Regarding claims 7 and 28, Poddar as modified by Male discloses all of the limitations of claimed invention except for the shock-absorbing material includes a plurality of wires over the profile of the sacrificial fuse element.
	Otsubo teaches a radio frequency module (1b) as shown in figures 6-7 comprising the shock-absorbing material (5b) includes a plurality of wires over the chip (3a) element.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Otsubo employed in the package of Poddar in view of Male in order to provide excellent shielding characteristic.
Regarding claims 8 and 29, Poddar as modified by Male and Otsubo discloses all of the limitations of claimed invention except for the shock-absorbing material includes at least 50 percent by weight aluminum.  Otsubo teaches the absorbing material (5b) made from a metal, and the metal includes aluminum or aluminum alloys.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shock-absorbing material includes at least 50 percent by weight aluminum as design choice in order to provide excellent shielding structure as taught by Poddar, Male, and Otsubo, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 13, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poddar in view of Male as applied to claims above, and further in view of Guengerich et al. (U.S. 2006/0185892) hereafter Guengerich.
Regarding claim 13, Poddar as modified by Male discloses all of the limitations of claimed invention except for the conductor is multiple metallization layers.
Guengerich teaches a semiconductor device as shown in figure 1 comprising the conductor (3) is multiple metallization layers (6-8).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Guengerich employed in the package of Poddar in view of Male in order to provide excellent high-frequency couplings, reduce parasitic inductance/capacitance characteristic.
Regarding claims 19-21, Poddar as modified by Male discloses all of the limitations of claimed invention except for the semiconductor substrate is a multilayer dielectric formed from a polysilicon, between the sacrificial fuse element and the semiconductor substrate, and the multilayer dielectric is selected from a group consisting of: silicate glass; and silicon oxycarbide. 
Guengerich teaches the semiconductor device comprising the semiconductor substrate (38, 39) is a multilayer dielectric formed from a polysilicon, between the sacrificial fuse element and the semiconductor substrate, and the multilayer dielectric is selected from a group consisting of: silicate glass; and silicon oxycarbide (para-0079+). 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Guengerich employed in the package of Poddar in view of Male in order to provide excellent insulation/isolation characteristic.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848